UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                                No. 10-1297


WILLIAM LUTHER,

                  Plaintiff – Appellant,

          v.

GARY LOCKE,

                  Defendant – Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria.     Leonie M. Brinkema,
District Judge. (1:09-cv-00748-LMB-IDD)


Submitted:    August 19, 2010                 Decided:   August 26, 2010


Before MOTZ, GREGORY, and AGEE, Circuit Judges.


Affirmed by unpublished per curiam opinion.


William Luther, Appellant Pro Se. Jonathan Holland Hambrick,
Assistant United States Attorney, Richmond, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               William    Luther    appeals    the    district      court’s    order

granting the Defendant’s motion to dismiss his civil action.                       We

have     reviewed       the     record   and   find    no    reversible       error.

Accordingly, we affirm for the reasons stated by the district

court.    See Luther v. Locke, No. 1:09-cv-00748-LMB-IDD (E.D. Va.

Jan. 11, 2010).           We dispense with oral argument because the

facts    and    legal    contentions     are   adequately     presented       in   the

materials      before     the    court   and   argument     would    not   aid     the

decisional process.

                                                                           AFFIRMED




                                          2